 1
 2
                                                                                       JS-6
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
10                             WESTERN DIVISION
11
12
13   CAPITAL ONE FINANCIAL                         JUDGMENT AND PERMANENT
     CORPORATION                                   INJUNCTION
14
                                                   Case No.: 2:19-cv-08421-SVW-FFM
15                      Plaintiff,
                                                   Judge Stephen V. Wilson
16                 v.
17
     GOLD CAPITAL 1 and KWAME KING
18
19                      Defendants.
20
21
22
23
24
25
26
27
28
     603211898.1
                           [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
                                                                     Case No.: 2:19-cv-08421-SVW-FFM
 1            This matter comes before the Court on Plaintiff Capital One Financial
 2   Corporation’s Motion for Default Judgment and Permanent Injunction against
 3   Defendants Gold Capital 1 and Kwame King. On September 30, 2019, Capital One
 4   filed this action against Defendants. (Dkt. No. 1.) On October 2, 2019, the Court
 5   issued a summons (Dkt. No. 8), which was served on Defendants on October 15,
 6   2019, with the Complaint (Dkt. Nos. 14-15). Proof of service was filed with the Court
 7   on October 17, 2019. (Dkt. Nos. 14, and 15.) Defendants’ Answers were due by
 8   November 16, 2019. Defendants have not answered or otherwise responded to the
 9   Complaint, and neither sought nor obtained an extension to do so. On December 9,
10   2019, Capital One requested an entry of default against Defendants (Dkt. No. 28).
11   The Clerk of the Court entered default against Defendant Kwame King on December
12   10, 2019 (Dkt. No. 29) and against Defendant Gold Capital 1 on December 17, 2019
13   (Dkt. No. 32). Having found good cause for entry of default judgment and permanent
14   injunction,
15            IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
16            A.    By their default, Defendants have admitted all facts pled in Plaintiff’s
17   Complaint, including but not limited to that Defendants knew, or should have known,
18   that their unauthorized uses of the GOLD CAPITAL 1 and GOLD CAPITAL 1
19   BANK trademarks (the “Unauthorized Marks”) violated Capital One’s rights in the
20   famous CAPITAL ONE mark and that, as a result, Defendants acted knowingly,
21   willfully, in reckless disregard of Capital One’s rights, and in bad faith.
22            B.    Defendants’ uses of the Unauthorized Marks in connection with the
23   offering, promoting, and selling gold products and corresponding bank and loan
24   services (the “Unauthorized Activities”) violates Capital One’s rights in the CAPITAL
25   ONE trademark and constitutes federal and common-law trademark infringement,
26   federal and state unfair competition, false designation of origin, and passing off.
27
28   603211898.1
                                                 2
                             [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
                                                                       Case No.: 2:19-cv-08421-SVW-FFM
 1            C.   Defendants’ uses of the Unauthorized Marks in connection with the
 2   Unauthorized Activities violates Capital One’s rights in the famous CAPITAL ONE
 3   trademark and constitutes federal and state trademark dilution.
 4            D.   Defendants must immediately cease and permanently refrain from using
 5   the Unauthorized Marks in connection with the Unauthorized Activities.
 6            E.   Defendants must immediately destroy any and all packaging, signage,
 7   advertisements, promotional materials, stationary, forms, and/or any other materials
 8   and things (including references on its http://goldcapp.blogspot.com/ website) used in
 9   connection with the Unauthorized Activities that contain or bear the Unauthorized
10   Marks or any names, marks, trade names, company names, source identifiers, or
11   designations that are confusingly similar to or dilutive of Capital One’s CAPITAL
12   ONE trademark.
13            F.   As this is an “exceptional” case under 15 U.S.C. § 1117(a) of the Lanham
14   Act, Defendants, jointly and severally, must pay Capital One’s reasonable attorneys’
15   fees and costs, pursuant to L.R. 55-3 and 15 U.S.C. § 1117(a). Following Capital
16   One’s filing of a request for such fees and costs, and any hearing that the Court may
17   require, the Court will issue an order thereon, and any amount ordered to be paid by
18   Defendants shall be set forth in an amended judgment.
19            G.   Until Capital One has recovered full payment of monies owed to it by
20   Defendant, Capital One shall have ongoing authority to serve this Judgment on any
21   banks, savings and loan institutions, or other financial institutions (collectively, the
22   “Financial Services Providers”). Upon receipt of this Judgment, the Financial Service
23   Providers shall immediately locate and restrain any accounts connected to Defendants,
24   and any funds in such accounts shall be transferred to Capital One within ten (10)
25   days of receipt of this Judgment.
26
27
28
                                                   3
     603211898.1
     2
                            [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
                                                                      Case No.: 2:19-cv-08421-SVW-FFM
 1            IT IS FURTHER ORDERED, ADJUDGED AND DECREED THAT
 2            Defendants and all persons in active concert or participation with them are
 3   permanently enjoined from:
 4            1.    Using, registering, or seeking to register the Unauthorized Marks in any
 5   form, including with any other wording or designs, in connection with the
 6   Unauthorized Activities, and from using any other names, marks, trade names,
 7   company names, source identifiers, or designations that that are confusingly similar to
 8   or dilutive of Capital One’s CAPITAL ONE mark (including any name, mark,
 9   identifier, or designation comprised of or containing CAPITAL 1 or CAPITAL ONE).
10            2.    Representing by any means whatsoever, directly or indirectly, that
11   Defendants, any goods or services offered by Defendants, or any activities undertaken
12   by Defendants, are associated or connected in any way with Capital One or sponsored
13   by or affiliated with Capital One in any way.
14            3.    Assisting, aiding, or abetting any other person or business entity in
15   engaging in or performing any of the activities referred to in paragraphs (1) through
16   (2) above.
17            Judgment is hereby entered against Defendants Gold Capital 1 and Kwame
18   King on Counts 1 through 6 of the Complaint.
19
20   Dated: January 28, 2020
21                                                            The Hon. Stephen V. Wilson
                                                              United States District Judge
22
23
24
25
26
27
28
                                                       4
     603211898.1
     3
                             [PROPOSED] JUDGMENT AND PERMANENT INJUNCTION
                                                                       Case No.: 2:19-cv-08421-SVW-FFM
